Citation Nr: 0826367	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1965 until 
January 1969, and from April 1969 until April 1971.   He 
served in Vietnam from December 29, 1969 until July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Winston-Salem regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's PTSD service 
connection claim.

In July 2008 the veteran submitted an additional VA treatment 
record dated May 2008 that was not considered by the RO in 
its July 2007 statement of the case.  The veteran's 
representative has waived consideration of this evidence by 
an agency of original jurisdiction.

The Board granted a motion to advance this case on its docket 
in July 2008.


FINDING OF FACT

The veteran did not participate in combat and there is no 
credible supporting evidence of the claimed in-service 
stressors.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a November 2003 letter.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for PTSD, among other conditions.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
This letter met the duty to notify the veteran in accordance 
with Pelegrini.

The veteran has not been provided with information pertaining 
to the assignment of disability ratings or effective dates.  
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  However, because the 
veteran's claim regarding PTSD is being denied, and no 
increased rating or effective date is being assigned, he has 
suffered no prejudice from the deficiency with regard to 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service personnel records, 
service treatment records, and VA treatment records have been 
obtained.  He has not been afforded a VA examination.  Such 
an examination is not required because there is no credible 
supporting evidence of the claimed stressors, and an 
examination report could not serve to provide such credible 
supporting evidence.  Existing clinical evidence documents a 
current diagnosis of PTSD linked to in-service stressors.  
Hence, a VA examination could not serve to substantiate the 
claim.  

Extensive efforts have been made to obtain credible 
supporting evidence of the claimed stressors.  The service 
department has been contacted on several occasions.  The 
service department reported that sufficient information had 
not been submitted to conduct meaningful research.  The RO 
sent the veteran a PTSD questionnaire requesting more 
detailed information.  It sought supporting evidence from the 
service department after the veteran's responses were 
received.  The RO did receive information from the service 
department regarding some of the claimed stressors.  This 
information is discussed below.  

As there is no indication from the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, VA's General Counsel addressed 
determinations as to whether a veteran engaged in combat with 
the enemy for the purposes of 38 U.S.C.A. § 1154(b).  In 
pertinent part, this opinion noted that the determination of 
whether or not a veteran engaged in combat with the enemy is 
not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran contends that he currently suffers from PTSD as a 
result of various stressors he experienced while serving in 
Vietnam.  He contends that that he witnessed the death of a 
friend, J.C., in July 1968 or July 1969.  He reports that his 
unit was attacked by Viet Cong during the Tet Offensive in 
July 1968 or July 1969, and that he was attacked at Da Nang 
airfield immediately after arriving in Vietnam.  He also 
recounts seeing numerous dead bodies, seeing booby trapped 
civilian children being killed, and seeing mutilated remains.  
He reported serving in Da Nang, Phu Bai, Hue, and Quang Tri.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from December 1969 until July 
1970.  He was assigned to the MCB-10 Seebees Unit with a 
Military Occupational Specialty (MOS) of a storekeeper.  He 
received the National Defense Service medal and Vietnam 
Service medal as a result of his service.  

The veteran's April 1971 service separation examination found 
no relevant abnormalities and the veteran indicated that he 
"felt great".  He denied nervous trouble of any sort in his 
Report of Medical History form.  His service treatment 
records are otherwise negative for any symptoms, treatment or 
diagnosis of any psychiatric disorder.

In September 2002, the veteran received VA outpatient 
treatment for complaints of nervousness and depression.  He 
indicated that he began having panic symptoms in 2000 as a 
result of "female problems" and that the symptoms were 
well-controlled until two weeks prior to this examination. He 
also indicated that he first observed nervousness on return 
from Vietnam, particularly around loud noises.   He reported 
being recently unemployed and upset that he hadn't yet found 
a new position.  He also reported an exaggerated startle 
response and anxiety, and denied suicidal and homicidal 
ideations, nightmares, flashbacks or intrusive thoughts.  A 
panic disorder was diagnosed and it was noted that he was 
"experiencing an exacerbation of symptoms secondary to [a] 
prolonged period of unemployment".  The examiner also noted 
that the veteran was experiencing some PTSD symptoms.  He was 
prescribed Paxil to treat his panic disorder.

On follow-up treatment in October 2002 assessed the veteran 
as suffering from generalized anxiety disorder.  His 
mediation levels were increased to treat his symptoms.

The veteran regularly attended follow-up sessions from 
October 2002 until September 2004 to monitor his medication 
and his symptoms.  He reported increased anxiety and panic 
attacks in March 2003, which he attributed to the Iraq war.  
Otherwise, he reported generally consistent symptomology 
during this time period. 

A September 2004 statement submitted by the veteran's mother 
describes him as "out of control" and states that there is 
"no getting along with him".  She also stated that the 
veteran had been experiencing nightmares.

The veteran submitted an undated stressor letter in which he 
described seeing dead soldiers and civilians, including 
seeing mutilated dead bodies, civilian children with booby 
traps, having a friend die, and having "friends dying in 
your arms".  In an October 2005 statement, the veteran 
identified his dead friend as Marine J.C. who was reportedly 
killed in a Viet Cong attack in July.  He also reported that 
he helped gather the bodies of the 101st Army Group who were 
killed in this same attack.

In October 2004 the veteran underwent evaluation at a VA 
facility for PTSD.  The veteran reported his stressors, and 
indicated that he had heavy combat exposure due to his 
construction work.  He now reported re-experiencing symptoms, 
daily intrusive thoughts and nightmares and flashbacks 
several times per week.  Sleep disturbances, excessive 
irritability, difficulty concentrating, hypervigilance and 
extreme startle response were also reported.  Testing was 
found to be valid, and consistent with PTSD.  A diagnosis of 
chronic severe PTSD and recurrent severe major depressive 
disorder was made.  The examiner opined that the symptoms 
"which began shortly after his discharge from the Navy" 
were the result of the veteran's traumatic Vietnam War 
experiences.  

The examiner submitted a January 2005 addendum to her 
evaluation providing additional details regarding the 
veteran's stressors.  He described coming under enemy attack 
immediately after his arrival in Da Nang, and given that he 
had just arrived, he was not yet issued a combat weapon.  He 
relayed that after leaving Da Nang, his unit came under 
attack en route to Phu Bai and Hue along Highway 1.  He 
described a Viet Cong attack in July 4, 1968 or July 1969 at 
Phu Bai involving heavy mortars and rockets.  The veteran 
reported that he was on the front line during this attack and 
it resulted in many casualties.  He stated that his friend, 
J.C., was killed during this attack.

The veteran regularly attended individual therapy with the VA 
psychiatrist from October 2004 through January 2006 

A May 2008 VA treatment report noted that the veteran 
terminated therapy in November 2006.  He reported a month 
long alcohol binge in June 2007 triggered by worsening health 
and PTSD symptoms.

The RO attempted to confirm the veteran's purported 
stressors.  The Department of Defense Vietnam casualty files 
were searched for the individual identified as J.C.  No 
records were located for the individual the veteran 
identified as J.C.  However, records for a similarly named 
individual were submitted.  J.C. was assigned to the Marine 
Corps and was killed on November 8, 1968 in Quang Nam.  Da 
Nang airbase was subject to rocket attacks on December 11, 
1969, April 8, 1970, May 21, 1970 and June 21, 1970.  The Tet 
Offensive was recognized to have occurred in January 1968 and 
second offensive, "Mini-Tet", occurred between February and 
March 1969.  

In June 2008, a VA physician wrote that the veteran had 
severe PTSD.

An internet article outlining the history of the veteran's 
unit in Vietnam was also submitted.  This article contains no 
information regarding the unit's involvement in combat or the 
stressor reported by the veteran.

The service department provided a summary of the command 
history of the veteran's unit during the time he was in 
Vietnam.  It reported that there were several rocket attacks 
at Camp Eagle and one at Quang Tri Bridge.  There were no 
casualties.  It also reported the dates of attacks on the air 
field at DaNang, which are described elsewhere in this 
decision.

Analysis

The veteran has a present disability as he has been diagnosed 
on numerous occasions since 2000 as having PTSD.

The PTSD diagnosis has been linked by mental health 
professionals to in-service stressors.  The Board must now 
determine whether there is credible supporting evidence of 
the claimed stressors, or whether the evidence shows that the 
veteran engaged in combat and thus needs no supporting 
evidence for his stressors.

The veteran's service record is negative for combat 
indicators such as a Purple Heart or a Combat Action Ribbon, 
and he suffered no combat injuries while in-service.  
Although the veteran claims to have served as a heavy 
equipment operator during Vietnam, his service records 
indicate that he served as a storekeeper and do not suggest 
combat exposure.

The veteran points to his unit's "E" citation in support of 
his contention that he is a combat veteran.  He refers to a 
July 1969 memorandum to his unit noting that this citation 
was for their "many accomplishments under actual combat 
conditions".  His service personnel record reflect this unit 
citation and note that it was awarded for their Fiscal Year 
1969 Vietnam service.  This unit citation for combat service 
completed prior to the veteran's arrival in Vietnam is 
insufficient to establish his combat status.

While the veteran is competent to report combat experiences, 
his reports have been contradicted in several respects by 
information obtained from the service department.  He has 
reported an attack upon arrival in Vietnam, while official 
records show no attack on that date.  He has reported 
participation in the Tet Offensive, but was not in Vietnam 
during either offensive.  

In addition, the veteran's claimed stressors either cannot be 
verified or are directly contradicted by the veteran's 
service record.  The veteran did not arrive in Vietnam until 
December 29, 1969, thus rendering it impossible that he was 
present when his friend J.C. was killed.  The veteran could 
not have participated in the claimed July 4, 1968 or 1969 Phu 
Bai attack because he had not yet arrived in Vietnam, nor 
could he have been therefore been required to gather bodies 
after the attack.  There is no record of an attack at Da Nang 
on the date of the veteran's arrival.  The veteran's 
generalized claims of having observed mutilated bodies and 
children with bobby traps cannot be verified.

The records also reveals that the veteran's unit did not 
begin work at Phu Bai Airfield until April 1970.

The veteran's representative contends in his July 2008 Brief 
Presentation that because the submitted MCB-10 Unit History 
reflects two instances in which elements of his unit were 
subject to enemy rocket attacks during his Vietnam service, 
this fact is sufficient to establish participation in combat.  
However, all but one of these attacks occurred at Camp Eagle, 
and the veteran has not reported service at that camp.  The 
remaining attack occurred at Quang Tri Bridge, but the 
veteran has not reported being present at that site during 
the attack.  Cf. Pentecost, (the veteran's presence at the 
site of an attack was presumed based on his service in the 
unit attacked and his report that he was present)

In sum, the veteran's reports of combat are deemed to lack 
credibility, and are thus insufficient to establish his 
participation in combat.  The service department records do 
not support a conclusion that the veteran engaged in combat.  
A number of mental health professionals have reported that 
the veteran engaged in combat, but these reports are based on 
the veteran's reports, which the Board has found to lack 
credibility.

There is also no credible supporting evidence of the claimed 
in service stressors.

Based on the lack of competent evidence of an in-service 
stressor or a showing of combat exposure, the preponderance 
of the evidence is against the claim.  That being the case, 
reasonable doubt does not arise, and the claim must be 
denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


